Orde entered July 31, 1974, in the Supreme Court, New York County, appointing a private referee to supervise disclosure proceedings, unanimously modified, on the law, on the facts, and in the exercise of discretion, by striking therefrom the second and third decretal paragraphs and substituting therefor the appointment of a court-employed Special Referee to supervise the remaining pretrial disclosure proceedings, and, as so modified the order is otherwise affirmed, without costs and without disbursements to either party. There was neither stipulation nor evidence of such circumstances as would in our opinion necessitate the appointment of a private referee. If the court felt that a referee should be appointed, it should have designated a court-employed Special Referee (CPLR 3104, subd [a]; People v Grubel, 19 AD2d 604; Brooks, Hampton, Levy & Walker v Balaban, 22 AD2d 679). Concur—Stevens, P. J., Markewich, Lupiano, Lane and Nunez, JJ.